DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2. Claims 1, 3-8, 10-13 and 15 are allowed.

3. The following is an Examiner’s reason for allowance.

 Allowable Subject Matter
4. Claim 1, 6 and 11 are allowed.
5. Regarding claim 1, the closest prior art is Wagener et al (US 2016/0234574) and Suh et al (US 2016/0234576). Regarding claim 1, Wagener discloses a wavelength selective switch (WSS) apparatus ;(a wavelength selective switch apparatus, see figure 2A;(Equivalent to Applicant’s figure 2A)  comprising: a plurality of input and output port groups including a plurality of input and output port arrays which transmit a plurality of light beams each including a predetermined channel, the plurality of input and output port groups being separated from one another in a dispersion axis ;(the input port 101 array and the output port 112 array consisting of plurality of input ports 1011, 1012---101M and output ports 1121,1122…, and transmitting plurality of predetermined wavelengths (light channels), see figure 5;(Equivalent to Applicant’s figure 2A) a wavelength dispersion part configured to disperse wavelength components of the light beams at different angles on the dispersion axis; (the wavelength dispersion element 104 and 108 in the form of diffraction grating separates the light beams in the dispersion plane, see paragraph 19 and figure 5;(Equivalent to Applicant’s figure 2A) Further Suh et al  (US 2016/0234576) discloses an imaging optic part configured to readjust and focus the wavelengths of the light beams split by the wavelength dispersion part; (the dispersed light beam enters the focusing element 108, see paragraph 42 and figure 1a;(Equivalent to Applicant’s figure 2A) and a switching unit including a plurality of surface areas corresponding to the plurality of input and output port groups, the switching unit being configured to angular displace an angle of a selected wavelength on the switching axis ;(a multi-layer reflection unit 113 with multi-layer reflector 109 having plurality of layers (surfaces) 110 and 111 with multiple pixels 405,406 and each pixel of the two layers is independently controlled depending on the input/output pots 101, 1025, see paragraph 42,52 and figure 4e;(Equivalent to Applicant’s figure 2A) allowing the wavelength selected from multiple wavelength channels of an input port selected independently for each of the plurality of input and output port groups to be transmitted to an output port of the plurality of input and output port groups selected independently (each pixel 405, 406 of the two layers 110, 111 is independently controlled depending on the input/output pots 101, 1025, see paragraph 42,52 and figure 4e ;(Equivalent to Applicant’s figure 2A); and the motivation is to provide selection of desired wavelength components with reduced leakage losses of light beams.

However regarding claim 1, the prior art of record fails to disclose a plurality of switching lens parts configured to converge the plurality of light beams transmitted from the plurality of input and output port arrays allowing the plurality of light beams to intersect on a switching axis; a path combining part which is placed after the plurality of switching lens parts and configured to combine the groups of the plurality of light beams transmitted from the switching lens parts on the dispersion axis; a plurality of wedge prism parts each of which is arranged between one of the plurality of input and output port arrays and one of the plurality of switching lens parts, the plurality of wedge prism parts being configured to refract the plurality of light beams transmitted from the plurality of input and output port arrays into different angles on the switching axis according to groups to which the plurality of light beams belong.

However regarding claim 6, the prior art of record fails to disclose a plurality of switching lens parts configured to converge the plurality of light beams transmitted from the plurality of input and output port arrays allowing the plurality of light beams to intersect on a switching axis, a path combining part which is placed after the plurality of switching lens parts and configured to combine the groups of the plurality of light beams transmitted from the switching lens parts on the dispersion axis.


 a plurality of wedge prism parts each of which is arranged between one of the plurality of input and output port arrays and one of the plurality of switching lens parts, the plurality of wedge prism parts being configured to refract the plurality of light beams transmitted from the plurality of input and output port arrays into different angles on the switching axis according to groups to which the plurality of light beams belong.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Presley et al (US 2009/0220233) discloses a wavelength selective switch having functionally distinct planes of operation wherein the operation of one plane does not affect the other plane, see figure 1.


b. Frisken et al (US 9654848) discloses a wavelength selective switch with wavelength dispersive grism element for spatially dispersing the individual wavelengths from an input optical beam, see figure 1.

c. Yang et al (US 2018/0059431) discloses a wavelength selective switch including a liquid crystal based attenuation switching device to switch an incident beam to one of a plurality of outputs, see figure 1. 

d. Gao et al (1X25 LCOS based wavelength selective switch with flexible passbands and channel selection -2018 attached) discloses a wavelength selective switch where the wavelength channel can be independently selected and switched into arbitrary output ports, see figure 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.